DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action of 12/15/2020 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 8-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANNENBAUM (US 9,875,647) in view of WANG (US Pub. 2018/0350170).
Regarding claims 1, 9 and 15,
TANNENBAUM teaches a system for controlling and securing a plurality of smart devices (at least column 4, line 10-14 and lines 37-47 teach various integrated devices) within a unit of a multi-family residential or commercial property (column 3:43-50 teaches “… the present teachings are also applicable, without limitation, to duplexes, townhomes, multi-unit apartment buildings, hotels, retail stores, office buildings, industrial buildings, and more generally any living space or work space”), the system comprising:
a smart hub (180 in fig. 1 and in fig. 6; also see column 7, lines 40-41) comprising:
one or more processors (see processing units (e.g., CPUs, ASICs, FPGAs, microprocessors, and the like) in fig. 6);
(606 in fig. 6); 
a first communication interface configured to communicatively couple the one or more processors to a Long Range (LoRa) wide area network (LoRaWAN) communication link (column 7:32-36 teaches “… hub device 180 that is communicatively coupled to the network(s) 162 directly or via the network interface 160”; column 7:15-18 teaches that network 162 corresponds to the internet); and
a second communication interface configured to communicatively couple the one or more processors to the plurality of smart devices via a non-LoRaWAN communication link (column 7:40-44 teaches, “…these smart devices optionally communicates with the hub device 180 using one or more …Zigbee, Z-Wave, Insteon, Bluetooth, Wi-Fi and other radio communication networks”) and to a user device associated with an occupant of the unit via a non-LoRaWAN communication link (column 6:30-32 teaches that a portable electronic device may be a mobile/smart phone; column 14:2-3 teaches that a portable electronic device is a form of client device 504; column 16:6-14 teaches that within close proximity (i.e., “associated with”) client devices 504-m and hub 180 may be communicatively coupled via a Bluetooth Personal Area Network (PAN));
wherein the one or more processors are configured to receive control information via the LoRaWAN communication link from a server (column 19:9-15 teaches that the hub may receive server-initiated control commands); and
 (column 19:9-15 teaches that the server initiated commands may cause the hub to modify operation modes of electronic devices (e.g., devices of a smart home environment 100).
While Tannenbaum teaches in column 3:51- column 4:8, that the system has applicability in a variety of scenarios including wherein the “landlord” is endowed with remote control functionality, Tannenbaum fails to expressly teach that the server corresponds to a property management platform for the multi-family residential or commercial property.
WANG teaches a system for controlling and securing a plurality of smart devices within a unit of a multi-family residential or commercial property, the system comprising:
one or more processors (controller apparatus 404) are configured to:
receive control information via the LoRaWAN communication link from a property management platform (416 in fig. 4) for the multi-family residential or commercial property ([0118] teaches that a property manager may use an administrative system 416 to override settings by the energy conservation system turn on or turn off a selective power controller (i.e., a specific smart device) or all the power controllers in the accommodation via communication to controller 404 as illustrated in fig. 4),
 ([0116] teaches controller apparatus 404 communicates instructions to a particular or an array of power controller 406), and 
transmit a command derived from the control information to the at least one smart device via the non-LoRaWAN communication link ([0116] teaches that controller apparatus 404 then communicates the instructions to switch off or reduce the power consumption by any means of suitable data communication, for example Bluetooth, z-wave or ZigBee protocols).
Before the effective filing date of the invention, it would have been obvious to modify the system of Tannenbaum per the teachings Wang, further including a means by which a property management platform may control smart devices located within a unit of a multi-family residential or commercial property for the purpose of controlling/reducing energy consumption and functionality of said smart device(s), especially when a unit is unoccupied. 

Regarding claim 2 and 10,
WANG teaches that the at least one smart device comprises an offline door lock ([0173] teaches that backup mechanisms are also put in place in the event of power or electronic failures, and is thus interpreted as teaching that the lock is capable of functioning as an “offline” door lock; column 4:31-47 of Tannenbaum teaches a smart door lock) wherein a command is configured to disable at least one access credential stored at a memory of the offline door lock ([0019] teaches that the lock system can directly and efficiently store the information about the secret key generated and in [0021] teaches that the lock system receives an electronic command to disable the usage of the secret key (i.e., credential)).

Regarding claims 3, 11 and 18,
Wang teaches that the at least one smart device comprises a thermostat and the command is configured to adjust a temperature setting of the thermostat at a particular time ([0195] of Wang teaches that power controllers may be, but not limited to, thermostat controller; [0115] of Wang teaches utilizing rules comprising time constraints such as, to "conserve energy if no guests has been detected at the premises for 20 minutes in the daytime (e.g. 9 a.m. to 9 p.m.), but leave the power on at night (9 p.m. to 9 a.m.); also see column 4:48-51 of Tannenbaum which teaches a smart thermostat) or the at least one smart device comprises a smart light fixture and the command is configured to turn off or turn on the smart light fixture ([0036] teaches that the power controllers include a light intensity controller).

Regarding claim 6,
Wang teaches that the smart hub may be located within the unit of the multi-family residential or commercial property ([0198] teaches a control device, or plurality of control devices, used by guests to control environment or ambience variables of the accommodation wherein the control device may be, but not limited to, a mobile terminal. [0198] teaches that the controllers may be, but not limited to, thermostat controllers, light intensity controllers, air conditioner controllers, humidity controllers or controllers to sound systems.)

Regarding claim 8,
Wang teaches that the non-LoRaWAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, and a Bluetooth communication link ([0102] teaches communication protocols including Bluetooth; [0104] teaches that communication to the lock system may be facilitated by wireless communication protocols such as Bluetooth, radio frequency channels like z-wave or ZigBee protocols, or other suitable means of communication protocols.)

Regarding claim 16,
Wang teaches that the smart device comprises an offline door lock (see, [0173] functionality in the event of power failure; while [0168] teaches that the key generator may be integrated with the lock system) configurable to change between a locked state or an unlocked state ([0168] teaches that the passcode generated might include information of the exact lock it can unlock) via access credentials stored at a memory of the offline door lock ([0019] teaches that the lock system can directly and efficiently store the information about the secret key generated), and where the command is configured to disable at least one access credential stored at a memory the offline door lock ([0021] teaches that the lock system receives an electronic command to disable the usage of the secret key (i.e., credential)). 
Regarding claim 17,
Wang teaches that the offline door lock comprises a lock processor (16 in fig. 1) configured to receive an access credential from a credential device and to determine validity of the received access credential based on the access credentials stored at the memory of the offline door lock ([0019] teaches that the lock system can directly and efficiently store the information about the secret key generated; [0168] teaches that the key generator may be integrated with the lock system and further that the passcode generated might include information of the exact lock it can unlock. Since the lock of the system may store the associated secret key and since the key/passcode is specific to the lock, these disclosures are interpreted as teaching that the lock processor determines validity of the received passcode/key as recited.)

Regarding claim 19,
Wang teaches the non-transitory computer-readable storage medium of claim 15 where the operations further comprise:
identifying an action indicated by the control information, the action to be performed at the smart device ([0115] teaches detecting presence data, or preset rules, such as the presence of a guest or determining a particular time of day e.g., "…if no guests has been detected at the premises for 20 minutes in the daytime (e.g. 9 a.m. to 9 p.m.), …leave the power on at night (9 p.m. to 9 a.m.)"); and
deriving the command based on the action, where the command is executable by the smart device to cause performance of the action ([0116] teaches determining that the energy conservation mode is to be triggered and then sending corresponding instructions to a controller apparatus 404.)

Regarding claim 20,
Wang teaches that the non-LoRaWAN communication link comprises a Bluetooth low energy (BLE) communication link ([0102] teaches communication protocols including Bluetooth).

Claims 4, 5, 7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANNENBAUM (US 9,875,647) in view of WANG (US Pub. 2018/0350170) as applied to claims 1 and 9 and further in view of HAMMONS (US Pub. 2018/0234489).
Regarding claim 4,
Wang teaches the system of claim 1 but fails to expressly teach the further limitations of claim 4. 
HAMMONS teaches in figure 3, the components of an IoT device as comprising one or more processors (305), first communication interface, second communication interface, and memory (306); [0054] expressly teaches that the IoT devices 101 may correspond to a hubs, while [0006, 0130] teach that said components may be integrated within a housing of a thermostat.
Before the effective filing date of the invention, it would have been obvious to combine the teachings of Wang and Hammons, providing the hub functionality within any plurality of components within the accommodation for the purpose of carrying out 

Regarding claims 5 and 12,
Wang teaches in [0116] that power controllers may include light intensity controllers. While, Hammons teaches that the at least one smart device comprises a smart light fixture ([0031] teaches lighting devices) and the command is configured to turn off or turn on the smart light fixture ([0020] teaches that the IoT system includes control and automation of lighting, said automation is interpreted as comprising at least turning off a smart light).

Regarding claim 13,
Hammons teaches that the smart hub may be located within the unit of the multi-family residential or commercial property ([0015] teaches that the invention seeks to provide a property manager managing the accommodation a more efficient way of managing guest check ins and check outs, to reduce energy consumption when the guests are not around, and to improve the guest experience by providing personalized settings. Since the manager would need to have access to the device which controls at least personalized settings for a guest, the hub device would therefore need to be located in a public area, rather than within the guest’s private rental unit). 



Regarding claims 7 and 14,
Hammons teaches that the one or more processors are configured to: receive data from the plurality of smart devices via the non-LoRaWAN communication link; and
While Wang teaches transmitting at least a portion of the data to the property management platform via the LoRaWAN communication link ([0200] teaches When a guest uses the mobile application to control the environmental or ambience variables, these data is sent to a plurality of servers for processing or to a database management system for storage.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-3, 5, 6, 11, 14, 28 and 29 of U.S. Patent 10,825,273 to MARCINKOWSKI in view of TANNENBAUM (US 9,875,647).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the reference application include all of the limitations of the instant application claims, respectively.  Hence, the instant application claims are generic to the species of invention covered by the respective reference application 
Regarding claims 1, 9 and 15,
Claim 1 of U.S. Patent 10,825,273 teaches a system for controlling and securing a plurality of smart devices, the system comprising;
a smart hub comprising:
one or more processors;
a memory communicatively coupled to the one or more processors; a first communication interface configured to communicatively couple the one or more processors to a Long Range (LoRa) wide area network (LoRaWAN) communication link; and
a second communication interface configured to communicatively couple the one or more processors to the plurality of smart devices via a non-LoRaWAN communication link;
where the one or more processors are configured to:
receive control information via the LoRaWAN communication link, 
identify at least one smart device of the plurality of smart devices based on the control information, and
transmit a command derived from the control information to the at least one smart device via the non-LoRaWAN communication link.
U.S. Patent 10,825,273 fails to teach that the second communication interface is communicatively coupled to a user device associated with an occupant of the unit via a non-LoRaWAN communication link.
TANNENBAUM that a second communication interface is communicatively coupled to a user device associated with an occupant of the unit via a non-LoRaWAN communication link. (column 6:30-32 teaches that a portable electronic device may be a mobile/smart phone; column 14:2-3 teaches that a portable electronic device is a form of client device 504; column 16:6-14 teaches that within 
close proximity (i.e., “associated with”) client devices 504-m and hub 180 may be communicatively coupled via a Bluetooth Personal Area Network (PAN)).
Before the effective filing date of the invention, it would have been obvious to modify U.S. Patent 10,825,273 per the teachings of Tannenbaum providing a communicative coupling between the second interface and a user device, for the purpose of allowing a user device to wirelessly interface with the hub/smart devices of the system.
Regarding claim 2, 10 and 16,
Claim 1 of U.S. Patent 10,825,273  teaches that the at least one smart device comprises an offline door lock wherein a command is configured to disable at least one access credential stored at a memory of the offline door lock.
Regarding claims 3, 11 and 18,
Claim 6 of U.S. Patent 10,825,273 teaches that the at least one smart device comprises a thermostat and the command is configured to adjust a temperature setting of the thermostat.


Regarding claim 4,
Claim 28 of U.S. Patent 10,825,273  teaches that the one or more processors, first communication interface, second communication interface, and memory are integrated within a housing of a thermostat.
Regarding claims 5 and 12,
Claim 29 of U.S. Patent 10,825,273   teaches that the at least one smart device comprises a smart light fixture and the command is configured to turn off the smart light.
Regarding claims 6 and 13,
Claims 1 of U.S. Patent 10,825,273  teaches that the at least one smart device comprises a smart light fixture and the command is configured to turn on the smart light fixture.
Regarding claim 7,
Claim 1 of U.S. Patent 10,825,273  teaches that a system for controlling and securing wherein one or more processors are configured to: receive data from the plurality of smart devices via the non-LoRaWAN communication link; and
transmitting at least a portion of the data to the property management platform via the LoRaWAN communication link.
Regarding claim 8,
Claim 14 of U.S. Patent 10,825,273   teaches that the non-LoRaWAN communication link comprises at least one of a Wireless Fidelity (Wi-Fi) communication link, a ZigBee communication link, and a Bluetooth communication link.

Regarding claim 14,
Claim 1 of U.S. Patent 10,825,273  teaches transmitting at least a portion of the data to the property management platform via the LoRaWAN communication link.
Regarding claim 17,
Claim 1 of U.S. Patent 10,825,273  teaches that that the offline door lock comprises a lock processor configured to receive an access credential from a credential device and to determine validity of the received access credential based on the access credentials stored at the offline door lock.
Regarding claim 19,
Claim 11 of U.S. Patent 10,825,273   teaches that the command is configured to adjust the temperature setting of the thermostat at a particular time.
Regarding claim 20,
Claim 14 of U.S. Patent 10,825,273  teaches that that the non-LoRaWAN communication link comprises a Bluetooth low energy (BLE) communication link.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689